Citation Nr: 0027869	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  96-42 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as a nervous disorder.

3.  Entitlement to service connection for the chronic 
residuals of a back injury.

4.  Entitlement to service connection for the chronic 
residuals of a head injury.

5.  Entitlement to service connection for plantar warts.

6.  Entitlement to service connection for the chronic 
residuals of spinal meningitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the issues on appeal.

A hearing was held before the undersigned Member of the Board 
sitting in Cleveland, Ohio, in June 1997, who was designated 
by the Chairman of the Board to conduct such a hearing.  A 
transcript of the hearing testimony has been associated with 
the claims file.  Thereafter, the Board remanded the issues 
to the RO for further development.  The requested 
developments have been accomplished and the case is now ready 
for appellate review.


FINDINGS OF FACT

1.  The evidence of record fails to establish that the 
veteran has a current medical diagnosis of PTSD.

2.  The post-service medical evidence does not relate the 
veteran's currently-diagnosed psychiatric disorders with any 
event or occurrence on active duty service.

3.  The veteran's current back disability was first diagnosed 
post-service and is related to multiple employment incidents 
beginning after service separation.

4.  The chronic residuals of a head injury are not currently 
shown based on the medical evidence submitted for the record.

5.  The post service medical evidence does not relate an 
episode of warts during service and the currently-diagnosed 
verruca.

6.  The chronic residuals of spinal meningitis are not 
currently shown based on the evidence submitted for the 
record.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (1999).

2.  An acquired psychiatric disorder, claimed as a nervous 
disorder, is not shown to be incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).

3.  The chronic residuals of a back injury are not shown to 
be incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).

4.  The chronic residuals of a head injury are not shown to 
be incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).

5.  Plantar warts are not shown to be incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (1999).

6.  The claim for entitlement to service connection for the 
chronic residuals of spinal meningitis is not well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

I.  Entitlement to Service Connection for PTSD

In addition to the regulations outlined above, service 
connection for PTSD requires (1) a current medical diagnosis 
of PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet. 
App. 128, 130 (1997).  In June 1999, during the pendency of 
this appeal, 38 C.F.R. § 3.304(f) was amended to incorporate 
relevant legal authority established as a result of the 
Veterans Claims Court's holding in Cohen.  In pertinent part, 
§ 3.304(f) now provides that, "[s]ervice connection for 
[PTSD] requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred."  64 Fed. Reg. 
32807-32808 (June 18, 1999).   The revised regulation was 
made effective from the date of the Cohen decision, March 7, 
1997, and therefore, it must be considered in connection with 
the Board's appellate disposition.  Hence, as applied here, 
the revised version of § 3.304(f) liberalizes the standard 
needed to establish a diagnosis of PTSD, from evidence that 
required a "clear diagnosis" of the condition, to the 
revised criteria that only requires medical evidence 
"diagnosing" the condition.

In this case, the Board finds that the medical evidence of 
record does not establish a diagnosis of PTSD, as required by 
either the previous or revised criteria, and the claim must 
be denied as not well grounded.  First, a review of the 
veteran's service medical records reveals no complaints, 
symptomatology, or findings related to PTSD.  The March 1955 
separation examination report demonstrates a normal 
psychiatric evaluation.  

Further, post service medical evidence is negative for 
complaints of, treatment for, or a diagnosis of PTSD.  In a 
recent VA PTSD examination dated in January 1999, undertaken 
specifically to address the veteran's PTSD claim, the veteran 
reported a past history of various psychological and physical 
problems.  After a mental status examination, the examiner 
observed that the veteran's insight and judgment were that 
the war changed his life and he was entitled to be 
compensated for PTSD.  The examiner concluded that the 
veteran did not meet the criteria for PTSD at all.  The final 
diagnoses included dysthymia.  As the examiner was unable to 
diagnose PTSD, there is no basis for a claim of service 
connection for PTSD.

In addition, the Board has considered a single February 1997 
pulmonary/sleep clinic note indicating a history of 
questionable PTSD but notes that no definitive diagnosis was 
made.  Rather, the examining physician relating the 
"questionable" and, therefore speculative, diagnosis was 
apparently treating the veteran for a sleep disturbance and 
there was no attempt on the examining physician's part to 
provide a detailed psychiatric examination, no apparent 
review of the claims file, and the issue of the etiology or 
basis of PTSD was not addressed.  While the Board is 
generally compelled to presume that the diagnosis was made 
under the appropriate DSM criteria, the Board finds that, 
besides being speculative, the diagnosis appear to be based 
only on the history as provided by the veteran and not on a 
mental status examination.  The Board is not obligated to 
accept medical opinions premised on the veteran's recitation 
of medical history.  See Godfrey v. Brown, 8 Vet. App. 113 
(1995).  Thus, the Board finds that there is no current 
diagnosis of PTSD.  

Moreover, the Board has considered the veteran's testimony at 
his June 1997 hearing regarding various stressors, including 
the proximity of his ship to another ship which sank and 
their inability to help the fallen ship.  The Board also 
notes that the RO undertook development with respect to the 
veteran's claimed stressors.  Specifically, evidence 
regarding his ship's history was obtained from the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) (formerly the U.S. Army and Joint Services 
Environmental Support Group (ESG)), and the veteran submitted 
a letter from the Commanding Officer of the USS Norris to the 
effect that the Norris made an emergency hard rudder turn to 
avoid possible collision with another destroyer.  However, 
the CO could not remember the date of the incident or the 
name of the other destroyer and did not identify the veteran 
by name.  Despite this development, there is no need for the 
Board to reach the second element (verified in-service 
stressor) or third element (causal nexus) of a claim for PTSD 
because there is no medical diagnosis of PTSD.  Even at the 
hearing, the veteran admitted that he had not been diagnosed 
with PTSD.  Accordingly, the claim is denied on the basis 
that it is not well grounded.

Finally, although the RO did not specifically state that it 
denied the veteran's claim for PTSD on the basis that it was 
not well grounded, the Board concludes that this error was 
not prejudicial to the claimant.  See Edenfield v. Brown, 8 
Vet. App. 384 (1995) (deciding that the remedy for the 
Board's deciding on the merits a claim that is not well 
grounded should be affirmance, on the basis of nonprejudicial 
error).  While the RO denied service connection for PTSD on 
the merits, the Board concludes that denying the claim 
because the claim is not well grounded is not prejudicial to 
the veteran, as his arguments concerning the merits of the 
claim included, at least by inference, the argument that 
sufficient evidence to establish a well-grounded claim is of 
record.  Therefore, the Board finds that it is not necessary 
to remand the matter for the issuance of a supplemental 
statement of the case concerning whether or not the claim is 
well grounded.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); VAOGPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.

II.  Entitlement to Service Connection for an Acquired 
Psychiatric Disorder, Claimed as a Nervous Disorder

The veteran contends, in essence, that he is entitled to 
service connection for a nervous disorder.  The Board notes 
that he has also been variously diagnosed with anxiety, 
depression, a personality disorder, and dysthymia.  He 
maintains that he has been nervous since service.  As an 
initial matter, the Board finds that the veteran's claim is 
well grounded on the basis that the evidentiary assertions of 
the veteran that he has been nervous since service are 
accepted as true for purposes of well-groundedness.  Hensley 
v. West, 212 F.3d 1255 (2000).  Nonetheless, after a review 
of the claims file, the Board finds that the veteran's claim 
for an acquired psychiatric disorder must be denied.  

First, there is no evidence that the veteran was diagnosed 
with a psychiatric disorder of any kind in service.  
Specifically, a review of the veteran's service medical 
records reveals no complaints, symptomatology, or findings of 
a psychiatric disorder.  The March 1955 separation 
examination report demonstrates a normal psychiatric 
evaluation.  

Moreover, post service medical records are negative for 
complaints, treatment, or diagnosis of a psychiatric disorder 
for many years after service.  Although several medical 
records reflect that the veteran was treated for stress, no 
mention is made of a relationship to any event or occurrence 
during military service.  As an example, in an August 1981 
letter, his private treatment physician remarked that the 
veteran thought the Union was out to get him.  The physician 
indicated that if the basic premise was wrong, the veteran 
could be classified as a true paranoia but reflected that 
there was no real way of knowing.  In an August 1981 Worker's 
Compensation report, the clinical impression was work stress.  
In October 1982, he reported a lot of stress at work.  
Evidence shows that he was treated in September 1983 with 
Valium for anxiety.  He also sought treatment for marital 
problems and anxiety from 1983 to 1984.  In February 1984, he 
reported that there were many stresses in his life, including 
job, marital difficulties, and alcohol use; however, there 
was no psychiatric diagnosis identified and no mention made 
of military service.  Of note, none of the treating 
physicians or medical examiners attributed the veteran's 
psychiatric disorders or complaints to military service, 
rather the suggestion was that the veteran's civilian job and 
family situation was the cause of his difficulties.

Moreover, the Board notes that in June 1994, the veteran 
sought treatment apparently for psychiatric complaints.  He 
desired a mild tranquilizer for family problems and reported 
that he had seen someone in the mental health clinic several 
months previously and was given medication to help him sleep 
and decrease worry.  In August 1994, he was diagnosed with a 
dysthymic disorder.  In September 1994, he sought counseling 
for psychological problems including panic attacks, memory 
problems, and conflicts in relationships and maintained, for 
essentially the first time, that he had had these problems 
since his return from Korea.  In November 1994, he was 
diagnosed with marital problems and a personality disorder.  
Again, there is no evidence, other than the veteran's 
uncorroborated assertions, that his psychiatric complaints 
were related to military service.

Finally, the Board has considered the veteran's testimony at 
the June 1997 hearing before the Board and various written 
statements to the effect that the veteran first noticed that 
he was nervous when he got out of service and started working 
in a more stressful environment.  He claimed at the hearing 
that he sought medical treatment in the mid-1950s, after he 
got out of service, but did not receive treatment because 
there was a lot of paperwork to fill out.  He reported that 
he was on Valium and had many problems because of nervousness 
and depression, including a problem with alcohol.  Although 
the veteran's statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran's assertions are not deemed to be credible in 
light of the other objective evidence of record showing no 
findings indicative of a psychiatric impairment related to 
military service.  In the absence of competent, credible 
evidence of a relationship between his psychiatric complaints 
and military service, service connection is not warranted for 
an acquired psychiatric disorder.

III.  Entitlement to Service Connection for the Chronic 
Residuals of a Back Injury

The veteran contends, in essence, that he is entitled to 
service connection for the residuals of a back injury because 
he injured his back in service when he slipped and fell on 
some food in the mess compartment.  As an initial matter, the 
Board finds that the veteran's claim is well grounded on the 
basis that the evidentiary assertions of the veteran that he 
injured his back in service are accepted as true for purposes 
of well-groundedness.  Hensley v. West, 212 F.3d 1255 (2000).  
Nonetheless, after a review of the claims file, the Board 
finds that the veteran's claim for the residuals of a back 
injury must be denied.  

First, a review of the veteran's service medical records 
reveals no complaints, symptomatology, or findings of a back 
injury.  The March 1955 separation examination report 
demonstrates a normal clinical evaluation of the veteran's 
spine, and upper and lower extremities.  In addition, there 
is no indication of any inservice history of an injury to the 
back.  Accordingly, there is no in-service evidence of a back 
injury.

Next, while the veteran has a current diagnosis of a back 
disorder, the Board concludes that the medical evidence 
failed to establish a relationship between his current back 
disorder and military service.  Specifically, the evidence 
shows that the veteran sought private medical treatment for 
low back pain in April 1963, some eight years after service 
separation.  At that time, he reported a six year history of 
back pain, apparently dating it to an on-the-job injury in 
1957.  An X-ray showed narrowing of L4 and L5.  A separate 
handwritten note indicates that the veteran later dated the 
injury to January 1956, several months after service 
separation.  In a follow-up treatment note, he reported that 
the symptoms were more occupational than due to an injury and 
it appears that he was in the process of filing a Workers 
Compensation claim.  He sustained another injury to his back 
in May 1964 and the treating physician raised the issue of a 
psychogenic component to the veteran's complaints.  
Therefore, none of the medical evidence from the period of 
time that the veteran initially sought treatment establishes 
a causal relationship between the veteran's back complaints 
and military service.

Further, there are no other medical records associated with 
the claims file with respect to a back disorder for several 
more years and none which establish a medical relationship 
between his back complaints and military service.  
Specifically, private medical records show treatment for a 
back injury in 1973, in 1975, in 1977 for an automobile 
accident, in 1980, in 1981 for a back strain, in 1982 after a 
fall down stairs, and for separate work-related back injuries 
in 1983, 1984, and 1985.  He also injured his back in 
automobile accidents in 1985 and 1986, and in an on-the-job 
accident in 1987.  In October 1993, he was involved in 
another motor vehicle accident and complained of, among other 
things, low back pain.  An October 1993 X-ray report showed 
degenerative changes in the cervical, dorsal, and lumbar 
spines.  Significantly, none of the treating physicians 
attributed the veteran's back disorder to military, nor did 
the veteran claim such.  

In an August 1994 letter to a law firm, the veteran's private 
treating physician indicated that he had treated the veteran 
after the veteran had sustained injuries to his neck, spine, 
and knees in an October 1993 motor vehicle accident.  The 
treating physician related the veteran's several past back 
injuries, including a 1957 work-related accident, a 1970 bike 
accident, a 1972 work-related accident, a 1977 motor vehicle 
accident, a 1980 work-related accident, and work-related 
injuries to his back in 1984 and 1985.  Of note, there was no 
mention made of any back injury related to military duty.  It 
was further reported that the veteran had been on Social 
Security disability since 1990.  Social Security 
Administration (SSA) records reflect that the veteran was 
awarded SSA benefits effective July 1990 for a back injury.  
The SSA Residual Physical Functional Capacity Assessment 
reflected multiple back injuries as early as 1956 but made no 
reference to any injury during military service.  Because 
there is no medical evidence of a causal relationship between 
the veteran's complaints related to a back disorder and 
military service, there is no basis on which to grant service 
connection.

Moreover, the Board has also considered the veteran's 
testimony at the June 1997 Board hearing where, essentially 
for the first time, he reported that he injured his back in 
service when he slipped on food in the mess compartment.  He 
related that he fell against a bulkhead and raked his back on 
a spigot getting up.  He observed that he was treated with a 
bandage and tincture of benzoin and returned to normal duty.  
He claimed that he did not have any additional follow-up 
treatment because he did not want to complain but maintained 
that he continued to have back pain after service and it 
became worse because of the kind of job he did after service.  
Upon further questioning, he noted that he was first treated 
for a back disorder in 1957, but reflected that he had 
inquired about back problems in 1955 or 1956 but was told 
that there was nothing that could be done.  He described 
other workers compensation injuries and admitted that no 
doctor had made a connection between his back injuries and 
military service.  He claimed that he did not mention it 
before because the attorneys warned him that he would lose 
his job if he told them he had injured himself in service.  

As noted above, the veteran's sworn testimony and supporting 
written statements may be probative of symptomatology but 
they are not competent or credible evidence of a diagnosis, 
date of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  In the absence of 
competent, credible medical evidence of a relationship 
between the veteran's back disorder and military service, the 
veteran's testimony alone cannot warrant entitlement to 
service connection for the residuals of a back injury.

The Board has also reviewed the most recent VA examination 
reports dated in April 1998 and finds that the evidence does 
not support the veteran's claim.  In a VA general medical 
examination, the veteran reported a history of back injuries 
in 1957, 1970, 1972, 1977, 1980, and 1984 or 1985.  After a 
physical examination, the diagnoses included cervical, 
thoracic, and lumbosacral strain.  In a VA brain and spine 
examination report dated one week later, the he related a 
history of a back injury in 1953 when he slipped on food on 
the mess deck and his back slid against a water spigot.  He 
reported on-going back pain since that time.  A history of 
other injuries was also mentioned.  The clinical impression 
was low back pain with findings of degenerative joint 
disease.  Again, there was no indication of a causal 
relationship between the veteran's back complaints and 
military service.  The veteran's assertions to the VA 
examiner are not sufficient to establish a claim for service 
connection, especially in light of the fact that the service 
medical records are negative for an injury to the back and 
that no treating physician or medical examiner has 
established such a relationship between the veteran's back 
complaints and military service.  As such, the veteran's 
claim must be denied.

IV.  Entitlement to Service Connection for the Chronic 
Residuals of a Head Injury

The veteran contends, in essence, that he is entitled to 
service connection for the chronic residuals of a head injury 
because he sustained two concussions in service and has 
continued to experience dizziness and memory loss since that 
time.  Based on the above contentions and the evidence of a 
head wound in service, the Board finds that the veteran's 
claim meets the threshold of well-groundedness.  Hensley v. 
West, 212 F.3d 1255 (2000).  Nonetheless, after a review of 
the claims file, the Board finds that the veteran's claim for 
the residuals of a head injury must be denied.  

First, a review of the veteran's service medical records 
reveals no complaints, symptomatology, or findings associated 
with chronic residuals of a head injury.  However, in 
February 1955, it appears that the veteran sustained a 
laceration on his forehead as a result of being struck by a 
lashing cable.  Apparently at the time of the initial injury, 
he developed a mild hematoma, which was reduced by cold 
compresses.  Later, he complained of intermittent headaches 
with weakness and vertigo.  A physical examination revealed 
that the wound looked clean and was healing nicely.  
Neurological examination showed no neurological deficit.  
Pain medication and two to three days of limited duty were 
recommended.  The examiner noted that if the symptoms 
persisted, the veteran should be seen again.  There is no 
further indication of treatment or follow-up associated with 
the claims file.  The Board also notes that, despite the 
veteran's contentions to the contrary, there is no evidence 
of a second head trauma in service.  The March 1955 
separation examination report demonstrates a normal clinical 
evaluation of the veteran's head and neurologic system.  
Accordingly, the Board finds that there is no basis to 
conclude that a chronic disability related to a head injury 
was shown in service.

Even assuming that the veteran sustained a concussion as a 
result of head trauma in service, post service medical 
records are negative for complaints, treatment, or diagnosis 
related to the residuals of a head injury or for complaints 
of dizziness or memory loss for many years after service.  
Specifically, in an October 1994 mental health note, nearly 
40 years after service separation, the veteran related, among 
other things, that he had not felt well since getting hit on 
the head in service.  The clinical impression made at that 
time was related to depression but no diagnosis was made 
regarding the residuals of head trauma.  A November 1997 CAT 
scan of the head was normal and, thus, showed no medical 
evidence of head injury residuals to support the veteran's 
claim.

The Board has also reviewed an April 1998 VA brain and spinal 
cord examination, where the veteran related a history of two 
head injuries, one in August 1954 and the other in February 
1955.  He reported that during the first incident, he lost 
consciousness for fifteen minutes and had problems with 
balance but he thought it was related to the sea always going 
up and down.  He noted that the second injury occurred when a 
thermograph cable made of steel snapped and hit him in the 
head wrapping around the entire head with a resultant large 
hematoma.  He reflected that he blacked out for an unknown 
amount of time and could not remember events for the next two 
days.  

The veteran complained of constant headaches since the head 
injuries with photo and phonophobia and occasional nausea and 
vomiting but was helped with over-the-counter medications.  
The examiner related that a 1997 CAT scan of the head was 
normal.  After a physical examination, the examiner remarked 
that the veteran had a history of head trauma leading to 
dizziness and problems with gait even though the examiner 
noted that the symptoms were not apparent on the examination 
and objective findings.  He concluded that if the veteran did 
have post traumatic headaches that had been there for 40 
years, they would probably be refractory to treatment and he 
recommended prophylactic treatment.  While noting the 
veteran's reported history of head trauma, the Board is 
persuaded by the lack of objective findings on the VA 
examination regarding the residuals of a head injury.  
Further, the examiner did not conclusively determine that the 
veteran had post traumatic headaches related to the claimed 
injuries but rather only noted it as a possibility without 
any objective medical evidence in support.  Therefore, the 
Board determines that the findings in the VA examination do 
not form a basis on which to grant service-connection for the 
residuals of a head injury.

The Board also assigns significant weight to an undated (but 
apparently fairly recent) VA neuropsychological report.  At 
that time, the veteran reported a similar history of two 
concussions while in service, with a loss of consciousness 
only in the first instance.  He complained of a 98-99 percent 
decline in concentration, memory, and problem-solving since, 
which the examiner described as "ludicrous" on the basis 
that dementia of that magnitude would not occur following 
concussion.  The examiner stressed that it was highly unusual 
for concussion to result in significant residual cognitive 
sequela, as most patient's recovered and, in those who did 
not, the residual cognitive sequela would be subtle in 
nature.  The examiner also challenged a moderate dementia 
finding in April 1998, especially when the veteran was also 
described as able to recount recent events without 
difficulty, and remarked that he would not have been able to 
carry out activities of daily living or work for many years 
as he had been doing, if his demented presentation was a true 
reflection of his cerebral and cognitive status.  It was 
noted that a previous progress note reported that the veteran 
was very preoccupied with getting service connected and was 
very complaint oriented.  

After psychological testing, the examiner reflected that the 
veteran's profile was consistent with over-reporting of 
psychopathological symptoms and that there was substantial 
evidence of lowered test performance due to 
motivational/effort difficulties that it would not be 
judicious to interpret any of the test scores.  The examiner 
observed that there was nothing in the veteran's medical 
history that would produce the severely impaired memory 
performance that he was displaying.  The examiner 
particularly reported that the claimed concussions in service 
would not produce the grossly demented picture that was 
presented by the veteran.  The examiner related that the 
veteran endorsed every item on a checklist of cognitive 
complaints, something those with severe dementia rarely did, 
which provided further evidence of symptoms exaggeration.  He 
concluded that such symptoms exaggeration was not typically 
produced by significant head trauma, but was more likely a 
sequela to malingering and/or a pre-existing somatoform 
disorder.

The Board is particularly persuaded by the neuropsychological 
testing because the examiner specifically addressed the 
etiology of the veteran's symptoms claimed as residuals of 
concussions in service.  The examiner strongly maintained 
that the veteran's current symptoms were not consistent with 
the type of claimed injuries.  Further, the examiner opined 
that the veteran would not have been able to function if his 
current complaints were reflective of his actual 
symptomatology.  Thus, the Board concludes that the veteran's 
symptoms are not related to the claimed in-service head 
injuries.  In addition, the Board notes that the type of 
injury the veteran claimed during the examination is not 
consistent with the reported events contained in the service 
medical records.  The Board must also point out that there is 
no medical opinion contradictory to the results of the 
neuropsychological testing.

In the June 1997 hearing before the Board, the veteran 
testified that about six months before service separation, he 
sustained a head injury during Hurricane Carol and was 
unconscious for approximately 10-15 minutes.  He was treated 
with stitches and returned only to get the stitches out.  He 
reported headaches and dizziness but did not seek treatment 
because he mistook the symptoms for seasickness.  He related 
that he also sustained a head injury about two weeks prior to 
discharge when he was struck by a cable wire and developed a 
huge hematoma (parenthetically, the Board notes that the 
service medical records characterized the wound as a mild 
hematoma, which was reduced by cold compresses) all the way 
across his head almost an inch thick.  He reported that his 
ears swelled up to twice the size and he had two black eyes.  
He complained of vertigo and dizziness and was told to see 
further treatment if the symptoms continued.  He maintained 
that he did not seek follow-up treatment because he was told 
there was nothing wrong with him and there was a big shortage 
of physicians in the Navy.  When asked whether any doctor had 
ever diagnosed the residuals of a head injury, the veteran 
noted that he had been diagnosed anxiety, stress, and 
depression but he could not say that such a relationship had 
been made but indicated that he was sure that the doctors 
would relate his depression to a head injury.  

The veteran also submitted two buddy statements from fellow 
sailors who remembered that the veteran was aboard the USS 
Blair during Hurricane Carol and remembered that someone was 
injured by a grappling hook but neither buddy could recall 
whether the veteran was the injured sailor.  In addition, he 
submitted two letters from a member of the family who the 
ship rescued during the hurricane.  The veteran had 
apparently send them information and the family member 
indicated that they witnessed a sailor being injured during 
their rescue and believed it to be the veteran.  Deck logs 
from the USS Blair received from the National Archives were 
also submitted reflecting the rescue of two people during 
Hurricane Carol but there was no mention of an injured 
sailor.

Even assuming that the veteran sustained the two injuries as 
described, the Board is persuaded by the medical evidence 
showing no current residuals consistent with the type of head 
injuries he claims.  Further, the Board is not persuaded by 
the buddy statements or the statements from the civilians as 
they address only whether the veteran was injured, which, for 
purposes of this discussion, the Board will concede.  None of 
the statements, dated many years after service, provide a 
basis for relating any head injury pathology found to miliary 
service, many years earlier, nor are they competent to make 
that medical connection.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Accordingly, the Board finds that the 
veteran's claim for the residuals of a head injury must be 
denied.

V.  Entitlement to Service Connection for Plantar Warts

The veteran contends, in essence, that he is entitled to 
service connection for plantar warts because he was treated 
in service for the disorder.  Based on the evidence of 
treatment for warts in service and a recent diagnosis of 
verruca, the Board finds that the veteran's claim meets the 
threshold of well-groundedness.  Hensley v. West, 212 F.3d 
1255 (2000).  Nonetheless, after a review of the claims file, 
the Board finds that the veteran's claim for service 
connection for plantar warts must be denied.  

First, a review of the veteran's service medical records 
reveals that the veteran received treatment on several 
occasions for plantar warts, left foot from August 1953 to 
October 1953.  However, the March 1955 separation examination 
report demonstrates a normal clinical evaluation of the 
veteran's feet.  Post service medical records are negative 
for complaints, treatment, or diagnosis of warts for many 
years after service.  In a February 1997 outpatient treatment 
note, the veteran complained of a painful wart on his left 
foot since his time in service.  After a physical 
examination, the clinical assessment was verruca 2nd and 3rd 
digits on the left.  In the June 1997 hearing, the veteran 
testified that he was diagnosed with warts at the VA hospital 
and was treated with medication.  He related that he was told 
in service to cut them off.  

Based on the medical evidence of record, the Board finds that 
there is no evidence showing that the veteran's current 
diagnosis of verruca can be attributable to the veteran's 
active duty service.  Specifically, except for a several 
month period, the service medical records are negative for 
warts of any kind.  Further, there is no indication that the 
veteran was treated for warts until many years after service.  
Finally, the most recent VA examination report did not 
indicate that the verruca disorder was related to active duty 
service.  As the evidence shows that there is no medical 
evidence of a relationship between the incident of plantar 
warts in service and the currently diagnosed verruca of the 
left toes, the Board finds that a chronic plantar warts 
disorder was not present during service and that there is no 
competent medical evidence of continuity of treatment which 
would support a claim for service connection.  Accordingly, 
the claim must be denied.

VI.  Entitlement to Service Connection for the Chronic 
Residuals of Spinal Meningitis

The veteran claims that he is entitled to service connection 
for the residuals of spinal meningitis and indicated that he 
was treated for the disorder in service.  Because there is no 
medical evidence of the residuals of spinal meningitis 
currently shown, the veteran's claim must be denied as not 
well grounded.  

Specifically, a review of the veteran's service medical 
records reveals no complaints, symptomatology, or findings of 
spinal meningitis.  The March 1955 separation examination 
report demonstrates a normal clinical evaluation of the 
veteran's neurologic system.  Further, post service medical 
records are negative for complaints, treatment, or diagnosis 
of the residuals of spinal meningitis.  At the June 1997 
personal hearing, the veteran testified that he had asked on 
a few occasions about whether he had the residuals of spinal 
meningitis but the doctors were not able to tell him.  He had 
called up a doctor on a radio program and he would not tell 
the veteran either.  Thus, the claimed disorder is not 
demonstrated in service or thereafter by competent medical 
evidence.

Since, as previously discussed, service connection cannot be 
granted for a disability that is not currently manifested, 
the Board must find that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that service connection for the 
residuals of spinal meningitis could be granted, as is 
required under the provisions of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2000); see also Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992).  The Board accordingly finds that 
his claim for service connection for the residuals of spinal 
meningitis is not well grounded and is therefore denied.

In conclusion, with respect to the claims found to be not 
well-grounded (PTSD, head injury residuals, and residuals of 
spinal meningitis), the Board notes that where a claim is not 
well grounded it is incomplete, and VA is obligated under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his or her application.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995).  In this case, the RO 
informed the veteran of the necessary evidence in the claims 
form he completed, in its notice of rating decision and the 
statement of the case.  The discussion above informs him of 
the types of evidence lacking, which he should submit for 
well grounded claim.  The Board has examined all the evidence 
of record with a view toward determining whether the veteran 
notified VA of the possible existence of information which 
would render his claims plausible.  However, the Board finds 
no such information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


ORDER

The claim for entitlement to service connection for PTSD is 
denied.

The claim for entitlement to service connection for an 
acquired psychiatric disorder, claimed as a nervous disorder, 
is denied.

The claim for entitlement to service connection for the 
chronic residuals of a back injury is denied.

The claim for entitlement to service connection for the 
chronic residuals of a head injury is denied.

The claim for entitlement to service connection for plantar 
warts is denied.

The claim for entitlement to service connection for the 
chronic residuals of spinal meningitis is denied.



		
	CONSTANCE B. TOBIAS
	Veterans Law Judg

 

